In an action, inter alia, to set aside a judgment obtained by the defendant against the plaintiffs in New York County, plaintiffs appeal from an order and judgment (one paper) of the Supreme Court, Westchester County, dated April 11, 1978, which, inter alia, granted defendant’s motion to dismiss the complaint. Order and judgment affirmed, with $50 costs and disbursements. This appeal is totally devoid of merit and the issue sought to be litigated here has been previously determined adversely to the. appellants in other litigation in which they were involved. Shapiro, J. P., Cohalan, Margett and O’Connor, JJ., concur.